Citation Nr: 1131560	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-22 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error in a December 2005 Board of Veterans' Appeals (Board) decision that denied entitlement to service connection for the cause of the Veteran's death.  

(The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  J. Myers Morton, Attorney



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1944 to November 1946.  He died in December 1988.  The moving party is the Veteran's surviving spouse.  This matter comes to the Board from a June 2007 motion alleging clear and unmistakable error (CUE) in a December 2005 Board decision.  

In her June 2007 motion, the moving party also filed a claim as to whether there was new and material evidence to reopen a claim for service connection for the cause of the Veteran's death.  Because motion and claim were one and the same, the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee adjudicated the claim and denied the new and material evidence claim in September 2007.  The Board denied the new and material evidence claim in April 2009.  The United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand in May 2010.  The Board will proceed to adjudicate the CUE motion and a decision regarding the new and material evidence claim will be contained in a separate decision.  


FINDINGS OF FACT

1. In a December 2005 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  

2. The Veteran died as a result of lung cancer.  

3. At the time of the Veteran's death, service connection was not in effect for any disability.  

4. The Board's finding that the Veteran did not perform official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan during the period beginning August 6, 1945, and ending July 1, 1946, did not contain clear and unmistakable error, based on the evidence of record.  

5. The Board's finding that lung cancer was not present in service or until many years after and was not etiologically related to the Veteran's military service did not contain clear and unmistakable error, based on the evidence of record.  


CONCLUSION OF LAW

The Board's December 2005 decision to deny an appeal for service connection for the cause of the Veteran's death is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.1400-20.1411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA), enacted on November 9, 2000, eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010).  The Court has held that the VCAA is not applicable to motions for revision of a rating or Board decision on grounds of CUE.  Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) (per curiam order).  

Here, all necessary procedures have been followed for CUE motions, as outlined in 38 C.F.R. § 20.1405.  

Background

The Veteran's enlisted record and record of separation (comparable to DD 214) shows that he was in service from September 1944 to November 1946.  Medals are listed under the heading decorations and citations.  Medals listed include (but are not limited to) the following: Army of Occupation Medal Japan; Philippine Liberation Ribbon with one Bronze Battle Star; Philippine Independence Ribbon; Asiatic Pacific Theater Ribbon with D[evice].  His date of arrival for the Pacific Theatre of Operations was March 1945.  He left the Pacific Theater in September 1946.  The remarks section notes a bronze battle star, lapel button, and three overseas service bars.  His organization was listed as: "CO I 383RD INF".  

A July 1987 computed tomography (CT) scan of the chest showed carcinoma of the lung and basalar pneumonia.  A nurse evaluation from the same month shows that the Veteran was a tobacco user and smoked one to two packs per day-but he stopped six weeks prior.  A lab result from that month showed poorly differentiated large, malignant cells.  Some cell group patterns suggested a squamous cell type.  Dr. Perry wrote to Dr. Rogers to say that the Veteran had a known diagnosis of squamous cell carcinoma of the left lower lobe.  He was referred for radiation therapy and his treatment was outlined.  Dr. Rogers' impression, in another record, was probable bronchogenic carcinoma of the left lower lobe.  

In December 1987, the RO granted the Veteran's pension claim.  

In March 1988, the Veteran had an aid and attendance examination.  He had no orthopedic functional limitations.  The doctor stated that the Veteran had bronchogenic carcinoma of the left lung.  He received a full course of radiation in August 1987 as definitive treatment.  His left lung was essentially non-functional.  

In June 1988, the Veteran had a history and physical examination.  He smoked one pack per day for 45 years until he was diagnosed with cancer and then he quit.  He worked in a furniture factory and was not exposed to any chemicals.  Other than that, his past history was really negative.  His family history noted that his mother died of "what sound[ed] like" metastatic breast cancer (She had a breast removed 14 years prior to her death and died with cerebral metastases).  He did not know how his father died.  After a physical, the impression was a progressive squamous cell carcinoma of the lung, now with what appears to be an obstructive component and atelectasis of the left lung.  

On December 21, 1988, the Veteran died.  His death certificate shows the immediate cause was cardiopulmonary arrest due to or as a consequence of non small cell lung cancer.  At the time of his death he was not service-connected for any disease or disability.  

The moving party filed her original claim for service connection for the cause of the Veteran's death in January 1989.  In March 1989, the RO administratively denied the claim because she did not send a Social Security award or disallowance letter.  In September 2003, the RO received a September 2003 claim for the cause of the Veteran's death; she claimed that cancer of the lung was secondary to mustard gas exposure.  

In a September 2003 statement, the moving party stated that while the Veteran was in service he was in a number of places, including (but not limited to): Okinawa Island; Mindora (sic); Leyte; and the Philippine Islands.  She also said he was near Hiroshima and Nagasaki when the atomic bomb was dropped.  He went into Japan during the cleanup and occupation of Japan.  She said he helped bury the Japanese soldiers.  She did not state how she knew this information.  

An October 2003 Personnel Information Exchange System (PIES) record shows that the Veteran's service treatment records were destroyed in a fire.  An April 2004 PIES response showed that all potentially applicable sick reports were mailed and associated with the file (they did not appear to apply to the Veteran).  That same month another PIES response showed that service personnel records were also not available.  

In a December 2003 letter to her congressman, the moving party stated that her husband "fought in the Okinawa Islands, going on into the cleanup, and occupation of Japan."  She said he helped bury the dead that were killed by the atomic bomb.  She said he died of lung cancer and felt that she was due compensation.  She also asserted in a letter that she thought he was exposed to radiation during his service in World War II.  

In July 2004, the Defense Threat Reduction Agency (DTRA) responded to a request for information about the Veteran's service, given the lack of available records on file with the National Personnel Records Center (NPRC).  The letter noted the allegation that the Veteran was exposed to radiation during the occupation of Japan, and specifically, while serving near Hiroshima or Nagasaki, Japan.  The definition of the occupation of these areas from 38 C.F.R. § 3.309(d)(3)(vi) was cited.  ("The term 'occupation of Hiroshima or Nagasaki, Japan, by United States forces' means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.")  Also cited was the period of time in § 3.309(d)(3)(ii)(B); the American occupation was from August 6, 1945, through July 1, 1946.  

The Veteran's service record was unavailable at the NPRC and alternate sources, namely morning reports, were researched to provide an outline of his service.  The letter reads: 

According to morning reports, [the Veteran] served with "I" Company, 383rd Infantry Regiment in the Vicinity of Mindoro, Philippines until December 15, 1945, at which time he transferred to "E" Company, also at Mindoro.  On January 4, 1946, he was transferred to Headquarters, 86th Infantry Regiment at Mindoro.  On January 6, he was transferred to "I" Company, 342nd Infantry Regiment at Mindoro, and traveled by ship on January 8 to Del Monte, Mindanao Philippines.  From May 8 to 10, he was hospitalized at the 90th Field Hospital in Mindanao.  On June 17, [the Veteran] was reassigned to "A" Company, 342nd Infantry Regiment at Mindanao.  On June 28, the unit moved by truck to Luzon, Philippines, where it remained through the defined Hiroshima/Nagasaki occupation period.  Morning reports do not indicate that [the Veteran] participated in the occupation of Japan.  

The letter concluded that historical records did not document [the Veteran's] presence with the American occupation forces in Hiroshima or Nagasaki, Japan.  

The record contains an August 2004 letter from the moving party to the DTRA; she said she sent the writer of the letter a copy of the Veteran's enlisted record which showed he received an Army of Occupation Medal of Japan.  She said she wanted to appeal the writer's findings.  

The same month, the RO denied the moving party's claim for service connection for the cause of the Veteran's death.  The decision pointed out that persons who served in Japan would get the Army of Occupation Medal regardless of where they were located in the country.  Such an award did not verify the Veteran was in the specified area in the specified time period which was required for the presumption under the law and to show a nexus to service.  

In October 2004, Dr. Prater provided a lifetime treatment summary for the Veteran.  Dr. Prater provided a list of the ailments and prescribed treatment as he remembered it; at the end of the letter he stated that he retired several years ago and his patient's medical records were no longer available in print.  Much of the treatment did not involve the Veteran's last disease of lung cancer.  The Veteran was his patient from 1946 through 1959, briefly in 1962, and from 1980 through 1988.  Dr. Prater noted the Veteran died of lung cancer in December 1988; Dr. Prater only provided treatment for symptoms caused by lung cancer, but did not treat that condition itself.  

In January 2005, a statement from LJC was submitted.  LJC stated he was a World War II veteran and served with the 96th Infantry Division on Okinawa during the May and June campaign in 1945.  He stated:  "I was well acquainted with [the Veteran] during the campaign and we were later sent to Mindoro P.I.  After a short time, I re-enlisted and was sent back stateside to finish my enlistment and I was informed that [the Veteran] was sent to Japan."  

Before the November 2005 hearing, the moving party submitted several photos.  One photo is the famous Iwo Jima memorial photo and another appears to be of the official Japanese surrender aboard the U.S.S. Missouri.  

The November 2005 Board transcript shows that the moving party's representative at the time stated that the Veteran was in Japan while in service and it was believed that his exposure to radiation contributed to his death.  (Transcript, p 2.)  The moving party said her husband told her that he helped bury the dead after the atomic bomb was dropped.  (Transcript, p 3.)  He did not tell her when he was in Japan or where exactly or how long he was there.  (Transcript, p 3, 5.)  At the hearing, the Chairman at the hearing pointed out that the service department was unable to verify that the Veteran participated in the occupation of Hiroshima or Nagasaki.  (Transcript, p 4.)  The Chairman asked the appellant if she knew the Veteran when he was in Japan, and she said yes but he did not write her letters.  (Transcript, p 6.)  She explained that they were not married until after his service.  Id.  

In December 2005, the Board denied the claim for service connection for the cause of the Veteran's death.  The Board found that the Veteran did not perform official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan from August 6, 1945 to July 1, 1946 as required by § 3.309(d)(3)(vi) & § 3.309(d)(3)(ii)(B).  He was not exposed to mustard gas in service and lung cancer was not related to service.  His cause of death was not related to service and service connection for cause of death was denied.  

In its decision, the Board found that the Veteran's enlisted record showed that the Veteran served in the Philippines and Japan, but did not state when this occurred.  The DTRA and LJC letters were noted.  The Board found that the preponderance of the evidence established that the Veteran was not a radiation-exposed veteran under § 3.309.  Also, § 3.311 did not apply because there was no radiation exposure.  There was no competent evidence linking the Veteran's cause of death to service.  

In a June 2007 statement, the moving party stated she would like to reopen her claim.  She also said: "I feel that there is a CUE."  She stated she looked at the requirements for getting the Army of Occupation Medal for Japan and they did not state that one could only have service in the Philippines and be awarded that medal.  She was certain that her husband was in Japan during service.  She thought that if she could show that her husband was in Japan she would qualify under the presumption and substantiate her claim.   

In July 2007, she submitted another statement.  She stated that there was a clear and unmistakable error.  "This was due to the fact that IAW Army regulation concerning awards and decorations state that my husband would have been in Japan (sic) to be awarded the decoration he has on his DD 214.  This contradicts the letter from the Defense Threat Reduction Agency.  Therefore, please reopen claim (sic) under the presumption law and favor this veteran."  She also asserted that since the Veteran's service records were destroyed by fire her claim should be granted.  

Legal Criteria

The Court has stated that CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ and that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003) only to the extent that it is more appropriate to dismiss without prejudice rather than deny CUE claims that fail pleading specifications).  To reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 44.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.  

The Board has original jurisdiction to consider motions for revision of prior BVA decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d) (2010).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411 (2010).  

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE: 

1. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a) (2010).  
2. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.  
3. It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c) (2010).  

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. at 313-314.  Additionally, 38 C.F.R. § 20.1403(d) and (e) give examples of situations that are not CUE.  CUE is not:  

1. Changed medical diagnosis.  38 C.F.R. § 20.1403(d)(1) (2010).  
2. Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d)(2) (2010).  
3. Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(3) (2010).  
4. Change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(e) (2010).  

Additionally, 38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e) (West 2002).  
The Board's consideration of the CUE motion must be based on the record that existed when the prior decision was made, and technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b) (2010).  

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable in CUE motions.  38 C.F.R. § 20.1411(a) (2010).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  See 38 C.F.R. § 20.1404(b) (2010).  For a moving party to make a successful CUE showing is an extremely difficult burden.  

The moving party's theory of the case involves radiation exposure.  Service connection for a disability that is claimed to be attributable to in-service exposure to ionizing radiation can be established in three different ways.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c) (2010); 38 C.F.R. § 3.309(d) (2010).  A radiation-exposed veteran is a veteran who participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i) (2010).  A radiation-risk activity includes serving in the occupation of Hiroshima or Nagasaki, Japan during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B) (2010).  

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met pursuant to 38 C.F.R. § 3.311.  For this section to apply, the radiogenic disease must be a disease specified in 38 C.F.R. § 3.311(b)(2) and must have become manifest during certain specified periods under 38 C.F.R. § 3.311(b)(5).  For example, lung cancer is an applicable disease listed.  See 38 C.F.R. § 3.311(b)(2)(iv).  Under 38 C.F.R. § 3.311(a)(2)(ii), when necessary does information will be requested from the Department of Defense (DoD) for all claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan prior to July 1, 1946.  DoD would have to have some competent evidence that the Veteran participated in the occupation prior to July 1, 1946 before being able to give a dose estimate.  

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of in-service exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the claim may be substantiated on its own without the presumption.  Id.  

Analysis

The moving party has raised several arguments in conjunction with her motion and the Board will address all of them.  Applying the facts to the law, the Board does not find CUE in the December 2005 Board decision.  

In June 2007, the moving party stated she looked at the requirements for getting the Army Occupation Medal of Japan and they did not state that one could only have service in the Philippines and be awarded that medal.  She thought that if she could show that her husband was in Japan she would qualify under the presumption and substantiate her claim.  She felt that because her husband was awarded the Army of Occupation Medal for Japan she should prevail on her claim.  

First, the moving party's argument amounts to a disagreement as to how the facts were weighed or evaluated, which is specifically not CUE.  38 C.F.R. § 20.1403(d)(3).  Second, as an explanation of the law above regarding radiation service connection claims shows, to substantiate the claim based on the moving party's theory there needed to be evidence that the Veteran specifically served at the right time and place in Japan.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The moving party is incorrect in asserting that if there was evidence the Veteran served in Japan she could prevail on the claim.  In the Board's December 2005 decision, the Board found that the Veteran did serve in Japan but not during the time and place specified by 38 C.F.R. § 3.309(d)(3)(ii)(B) (See page 7, second paragraph of the December 2005 Board decision).  

The moving party stated in a December 2009 brief to the Court that she should have benefit of the doubt.  The benefit of the doubt was considered in the December 2005 decision, however, it was found that a preponderance of the evidence was against the claim and the benefit of the doubt was not applied.  In regards to the present decision, the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are not applicable in CUE motions and the movant bears the burden of presenting specific allegations of error that would amount to CUE.  38 C.F.R. § 20.1411(a); 38 C.F.R. § 20.1404(b).  

The moving party stated that she provided lay evidence of the Veteran's presence in Hiroshima or Nagasaki "in the form of sworn testimony made by [the Veteran] ..." The Board does not find any evidence that the Veteran stated during his lifetime that he was in Hiroshima or Nagasaki.  Instead, the moving party asserted that the Veteran told her that he was in Hiroshima or Nagasaki.  Such information is not personal knowledge and is of limited probative value.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that it is competent, its probative weight is limited.  There is no corroborative evidence supporting this statement and the service department found no indication of service in a radiation exposed area.  

Also in a December 2009 brief to the Court and in later submissions, the moving party cites to 38 U.S.C.A. § 1154(b) regarding veterans with combat service.  The law states that where a veteran served in combat VA should accept lay or other evidence as proof of service-connected disability or disease consistent with service when there's no official record.  Id.  The law also states: "Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  Id.  However, the allegations of radiation exposure during occupation refer to a time when combat operations ceased.  That provision is inapplicable to the appellant's claim.   

In the December 2009 brief to the Court, the moving party asserts that the DTRA has been "proven incorrect" because the Board relied on DTRA but still stated that the Veteran had served in Japan.  The moving party then asserted that DTRA must be entirely wrong and the Veteran must have served in Nagasaki or Hiroshima.  In September 2010, the moving party stated that the Veteran served in Japan because he had an "Army [of] Occupation Medal of Japan."  The moving party pointed to pictures submitted at the November 2005 hearing as support: "Look at the pictures in this record, some of which this veteran took."  

The moving party's arguments again add up to a disagreement as to how facts were weighed or evaluated, which is specifically not CUE via 38 C.F.R. § 20.1403(d)(3).  The Board's December 2005 decision accepted the notion that the Veteran served in Japan at some point.  Combined with LJC's lay statement, it would appear the Veteran was in Japan in May and June 1945, which the DTRA morning reports don't really speak to; although they do say prior to December 1945, the Veteran was "in the vicinity of Mindoro, Philippines."  Regardless, the record does not include convincing evidence showing that the Veteran served in or near Nagasaki or Hiroshima during the applicable time period.  There is no evidence showing that the Board's conclusions were clearly erroneous.  

In September 2010, the moving party stated that the Board has a heightened duty to assist due to lost records.  A failure to fulfill the duty to assist is not CUE.  38 C.F.R. § 20.1403(d)(2).  

The Board does not find CUE in the December 2005 decision.  As a result, any error analysis under 38 C.F.R. § 20.1403(c) or Fugo is unnecessary.  The claim of clear and unmistakable error in the Board decision of December 2005 that denied entitlement to service connection for the cause of the Veteran's death is without merit and must be denied.  


ORDER

The motion to revise or reverse the Board December 2005 decision to deny service connection for the cause of the Veteran's death on the basis of CUE is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


